Citation Nr: 1117271	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2009, and a transcript of that hearing is of record.  

In January 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination.  The action specified in the January 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD or any other acquired psychiatric disability that had onset in service or was caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD, which he asserts has been caused by complications from hemorrhoid surgery performed in service in October 1962.  The Veteran has alleged that he bled excessively following the surgery and nearly died, causing him stress leading to PTSD. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including psychosis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).  Clearly, this is not one of these situations. 

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75  Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R.  § 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.   Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Veteran's service treatment records show that he had a psychiatric consultation in March 1963, a few months before separation from service.  The reason for the consultation is not specified, but no acquired psychiatric disability was noted.  

Additionally, the Board can find no evidence of any surgery to correct hemorrhoids in the Veteran's service treatment records.  The RO requested records from the hospital in the Veteran claimed he was admitted to, but the National Personnel Record Center (NPRC) was unable to locate any records.  

Post-service, there are no medical records prior to 2001, when the Veteran received inpatient treatment for alcohol dependence.  During his treatment, the Veteran did not report any history of or treatment for another psychiatric disorder, other than occasional bouts of depression and "emotional feelings" related to his Korean War experience.  Significantly, at a December 2001 physical, the Veteran reported undergoing a right inguinal herniorrhaphy in 1972, surgery on both thumbs in 1976, and surgery on his low back in 1992, but did not report any hemorrhoid surgery in service.  However, at a consultation with a social worker, also in December 2001, the Veteran reported surgery to remove a hernia in 1962.  

Following an evaluation at a VA medical center in November 2004, during which the Veteran described his alleged stressor, the examining psychiatrist concluded that the Veteran did not meet the criteria for PTSD.  However, following another mental health consultation in January 2008, a VA psychologist diagnosed the Veteran with alcohol dependence in remission and possible nightmare disorder.  He also stated later in his report, "Patient does meet the criteria for PTSD."

At his December 2009 hearing, the Veteran reported having nightmares of the alleged surgery.

While the Board does not doubt the sincerity of the Veteran's current belief that his symptoms are the result of service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements (as noted above), the Board finds that the Veteran is not credible to the extent that he reports the onset of his problems and when he had the surgery in question.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

In any event, the Veteran's claim was remanded for a VA examination.  This involved an interview of the Veteran, as well as a comprehensive review of the Veteran's claims file.  

At the examination, the Veteran reported having "sad moments" or memories if he dwells on the hemorrhoid surgery, but denied persistent depression, crying spells, or suicidal ideations.  When questioned about whether or not he has nightmares, he told the examiner that they stopped in 1962, before he was discharged.  He also described occasionally seeing the doctor who operated on him, but denied flashbacks more recently than ten to twenty years ago before contradicting himself to say he had a flashback a month ago.  He reported social isolation related to his visual impairment.  According to the examiner, the Veteran appeared pleased with his life, was generally functioning well from an emotional or mental point of view, and was competent and capable of performing most activities of daily living, with some limitations due to his visual impairment.  

The examiner diagnosed the Veteran with a cognitive disorder not otherwise specified, with onset five to ten years ago, possibly related either to age or his history of alcohol abuse.  The examiner concluded that no diagnosis of PTSD could be made because the Veteran did not meet the DSM-IV criteria.  He went on to state, "it is not likely that there is any mental diagnosis or mental disorder aggravated or caused by or a result of his time in the military service from 1953 to 1963."

Based on the above evidence, the Board finds that entitlement to service connection for an acquired psychiatric disability, including PTSD, is not warranted.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Here, the Veteran does not have a diagnosed acquired psychiatric disability, including PTSD, related to his active military service.  

While the Veteran was given a diagnosis of PTSD in January 2008, the Veteran's treating psychologist offered no explanation for his conclusion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In contrast, the May 2010 VA examiner's opinion was supported by a rationale that was logical, consistent with the evidence of record, and based not only on an interview of the Veteran but also a comprehensive review of the claims file.   

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

Accordingly, for the reasons discussed above, entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by a September 2005 letter sent to the Veteran prior to the initial unfavorable decision.  This letter informed the Veteran of what evidence was required to substantiate the Veteran's claim and of VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his or her contentions during the December 2009 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in May 2010.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


